Title: Edmund M. Blunt to Thomas Jefferson, 28 June 1811
From: Blunt, Edmund M.
To: Jefferson, Thomas


          
            
                  Sir, 
                   
                     New-York, 
                     June 28, 1811
            
		  
		  
		  
		  
		  Permit me to enclose for inspection a copy of the Nautical Almanac for 1812—I confess myself governed principally by interest, in soliciting your opinion of a work which, if incorrect, is not only useless, but extremely dangerous. 
		  
		  I was this day informed at the Navy Office the Officers were furnished by government, and they used that published by Mr John Garnett—
		   
		  His Almanac for 1811 contains Nine, and for 1812, Thirteen Errors, one of which is an error of 90°—Should you consider my work entitled to the patronage of the country your approbation will sanction its sale; if, like the one
			 to which I refer, you should discover the least deviation from what
			 it should be, I will consign the whole edition to the flames, where every work should be that misleads the Mariner on the pathless ocean.
            Respectfully your obt sert
                  Edm. M. Blunt
          
          
            P.S. A reply will confer an honor on one who has ever appreciated your talents
          
        